Citation Nr: 0522953	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hearing loss in the 
left ear, evaluated as 10 percent disabling from June 12, 
2002, and as 30 percent disabling since January 14, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from September 1989 to January 
1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which increased the rating for the hearing loss in the 
veteran's left ear from the noncompensable level (0 percent) 
to 10 percent effective June 12, 2002, the date of receipt of 
his claim for a higher rating.  He is not service connected 
for hearing loss in his right ear.  And following the Board's 
remand of this case in March 2004, an April 2005 RO decision 
further increased the rating for his left ear hearing loss to 
30 percent, but with a different effective date of 
January 14, 2005, the date of a VA examination.  He since has 
continued to appeal, requesting a rating higher than 10 
percent from June 12, 2002, and a rating higher than 30 
percent as of January 14, 2005.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (a veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).


FINDINGS OF FACT

1.  The veteran is service connected for hearing loss in his 
left ear but is not 
service connected for hearing loss in his right ear.

2.  The service-connected left ear hearing loss is 
compensable to a degree of 10 percent or more.  

3.  The right ear is hearing impaired for VA purposes.

4.  The veteran is essentially deaf in his service-connected 
left ear, so Level XI acuity by VA standards, and he has no 
worse than Level IV hearing acuity in his nonservice-
connected right ear.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the left ear hearing loss as of June 12, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (prior to 
and after December 6, 2002).

2.  The criteria also are not met for a rating higher than 30 
percent for the left ear hearing loss since January 14, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 



Rather recently, the United States Court of Appeals for 
Veterans Claims (Court) addressed both the timing and content 
of the VCAA notice requirements imposed upon VA by the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (withdrawing its decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, i.e., RO) decision on a claim 
for VA benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice in a June 2002 letter, which was prior to the RO 
initially adjudicating his claim in August 2002.  This was in 
accordance with the holding in Pelegrini II because the VCAA 
notice preceded that initial adjudication.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).



According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and SOC/SSOC may 
satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the June 2002 VCAA letter (and another 
development letter more recently sent in April 2004) do not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claim.  

The VCAA letters requested that the appellant provide or 
identify any evidence supporting his claim and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005) (Requesting additional evidence 
supportive of the claim rather than evidence that pertains 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists).



Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.

The veteran's service medical records (SMRs) are on file, as 
are the reports of his VA audiometric rating examinations - 
including the most recent one in January 2005 on remand.  
Also, his VA outpatient treatment (VAOPT) records are on 
file.  He has not reported, though requested, having received 
any private 
(non-VA) treatment or evaluations for his service-connected 
hearing loss.  He declined his opportunity to testify at a 
hearing in support of his claim.  See 38 C.F.R. § 20.700(a).  
And the more recent statements and correspondence from him do 
not make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.).

In the Mayfield case cited above, the Court emphasized that 
an error in VCAA notice, whether procedural or substantive, 
is prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Even if there was a failure to provide 
notice before the first adverse decision by the AOJ, this 
would not have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.).  
In this particular case at hand, there was no error in the 
timing of the VCAA notice, the first VCAA letter preceded the 
initial adjudication of the claim, and the content of the 
notices (especially considering both, together) satisfy the 
four Pelegrini II requirements for the reasons stated.  So no 
further development is required to comply with the VCAA or 
the implementing regulations.  And the appellant is not 
prejudiced by the Board deciding his appeal at this juncture 
without again remanding his case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Legal Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  Disability evaluations for 
bilateral defective hearing range from noncompensable (0 
percent) to 100 percent based on the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second (Hertz).  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing to Level XI for 
profound deafness.  The evaluations derived from the schedule 
are intended to make allowance for improvement by hearing 
aids.  38 C.F.R. §§ 4.85, 4.86 (2004). 

The assignment of a disability rating for hearing impairment 
is devised by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under § 4.86.  38 C.F.R. § 4.85(c).  No such 
certification has been received in this appeal.  However, 
under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000, Hertz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment from Table VI or Table VIA 
may be used, depending on whichever results in the higher 
numeral.  Each ear will be evaluated separately.  This 
regulation compensates the veteran for "exceptional patterns 
of hearing impairment."



In the past, if impaired hearing was service connected in 
only one ear, the hearing ability in the nonservice-connected 
ear was treated as normal (i.e., Level I hearing) for the 
purposes of determining a rating percentage.  38 C.F.R. 
§ 4.85(f) (2002).  This meant that the maximum schedular 
evaluation authorized for hearing loss disability in one ear 
was 10 percent unless the veteran was totally deaf in his 
other, nonservice-connected ear.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87 (1998); VAOPGCPREC 
32-97 (1997); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 
6100 (2004).  

But as pointed out in the Board's March 2004 remand, during 
the pendency of this appeal, 38 U.S.C.A. § 1160 was amended 
by the Veterans Benefits Act of 2002, Pub. L. 107-330, Title 
I, Section 103, 116 Stat. 2821, effective December 6, 2002.  
In particular, the phrase "total deafness" in the nonservice-
connected ear was changed to "deafness."  If the service-
connected ear is 10 percent or more disabling, the deafness 
of the nonservice- connected ear (whether total or partial) 
is considered in assigning the proper rating.  Congressional 
documents concerning enactment of Pub. L. 107-330 indicate 
the intention was to overrule Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000) and allow VA to consider the hearing 
impairment of the nonservice-connected ear when assigning a 
rating.  See Senate Report 107-234 (August 1, 2002).



Under this statutory revision, if hearing impairment in the 
service-connected ear is found to be at least minimally 
compensable (so 10 percent disabling or higher), then any 
deafness in the nonservice-connected ear may be considered 
when determining the final compensation rating, provided the 
nonservice-service connected hearing loss disability is not 
the result of the veteran's own willful misconduct.  
38 U.S.C.A. § 1160(a)(3) (West Supp. 2005).

Again, under the "old" standards, if an appellant was service 
connected for hearing loss in only one ear, and did not have 
total deafness in both ears, 
his nonservice-connected ear was considered normal (level I) 
for evaluation purposes.  Here, it is clear from the medical 
evidence on file the veteran does not suffer from total 
deafness.  He does, however, have what is considered to be 
partial deafness in his service-connected left ear, so Level 
XI.

When examined by a VA audiologist in July 2002 in connection 
with his current claim, the veteran had the following pure 
tone threshold losses, in decibels, at the frequencies 
indicated:

	1000	2000	3000	4000	AVG.(1,2,3,4 KHz)
Left Ear	90	90	85	90	88.75

Right Ear	15	15	30	30	22.5

Speech discrimination ability was 30 percent in the left ear 
and 94 percent in the right ear.  

Under Tables VI, this translated into Level XI hearing acuity 
in the 
service-connected left ear and Level I in the nonservice-
connected right ear.  And under Table VII this, in turn, 
warranted a 10 percent rating.  Under Table VIA, it 
translated to Level VIII in the service-connected left ear 
and Level I in the nonservice-connected right ear, and 
therefore under Table VII warranted only a 0 percent (i.e., 
noncompensable) rating.  So the veteran received the higher 
of the two possible ratings, 10 percent - retroactively 
effective from June 12, 2002, the date of receipt of his 
claim for an increased rating.

When more recently examined by a VA audiologist in January 
2005, again in connection with his current claim, the veteran 
had the following pure tone threshold losses, in decibels, at 
the frequencies indicated:

	1000	2000	3000	4000	AVG.(1,2,3,4 KHz)
Left Ear	90	90	90	95	91.25

Right Ear	25	20	25	35	26.25

Speech discrimination ability was 0 percent in the left ear 
and 68 percent in the right.

Under 38 C.F.R. § 4.85, Table VI, this translates into Level 
XI hearing acuity in the service-connected left ear and Level 
IV in the nonservice-connected right ear (assuming the 
hearing in the right, nonservice-connected ear is not normal, 
as required under the new guidelines).  And under Table VII, 
this in turn warrants a 30 percent rating.  Under Table VIA, 
the results translate into Level IX in the service-connected 
left ear and Level I in the nonservice-connected right ear, 
and therefore under Table VII warrant only a 0 percent 
rating.

The results of that January 2005 audiology evaluation, 
conducted since the December 2002 revisions, show the veteran 
is entitled to - at most - a 30 percent rating for the 
service-connected hearing loss in his left ear.  And, again, 
this is true even assuming the hearing in his nonservice-
connected right ear is not normal, but, instead, is impaired 
to the extent indicated.  He already has a 30 percent rating 
retroactively effective from the date of that January 2005 
evaluation, so there is no additional benefit to be had.




Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  
The disorder also has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The claim for ratings higher than 10 percent for the left ear 
hearing loss as of June 12, 2002, and a rating higher than 30 
percent as of January 14, 2005, are denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


